IN THE SUPREME COURT OF TENNESSEE

                             AT KNOXVILLE
                                                    FILED
WAYNE ELDRED HILL,               )    FOR PUBLICATION
                                 )
     Plaintiff/Appellee,         )
                                 )    FILED:        January 4, 1999
                                               JANUARY 4, 1999
v.                               )
                                 )
CNA INSURANCE COMPANY            )    KNOX COUNTY
                                 )                  Cecil W. Crowson
     Defendant/Appellee          )
and                              )    HON. FREDERICK K. MCDONALD,
                                                 Appellate Court Clerk
LARRY BRINTON, JR., DIRECTOR     )      CHANCELLOR
OF THE DIVISION OF WORKERS’      )
COMPENSATION, TENNESSEE          )
DEPARTMENT OF LABOR,             )    NO. 03-S-01-9608-CH-00086
SECOND INJURY FUND,              )
                                 )
     Defendant/Appellant.        )




For Appellee Hill:                    For Appellant:

DAVID H. DUNAWAY                      JOHN KNOX WALKUP
LaFollette, TN                        Attorney General and Reporter

For Appellee CNA Ins. Co.:            DIANNE STAMEY DYCUS
                                      Senior Counsel
LINDA J. HAMILTON MOWLES              Nashville, TN
Knoxville, TN




                             O P I N I O N




AFFIRMED                                                BIRCH, J.
             In this workers’ compensation action, the trial court

determined that Wayne Eldred Hill, the employee, was permanently

and totally disabled.       Pursuant to Tenn. Code Ann. § 50-6-208(a),

the court apportioned 10 percent of the award to the employer and

90 percent of the award to the Second Injury Fund.             The case was

referred to the Special Workers’ Compensation Appeals Panel for

findings of fact and conclusions of law pursuant to Tenn. Code Ann.

§   50-6-225(e).      The    Appeals       Panel   modified   the   award   by

apportioning 65 percent to the employer and 35 percent to the

Second Injury Fund pursuant to Tenn. Code Ann. § 50-6-208(b).



             We granted CNA Insurance Company’s1 motion for full-court

review to determine the correct apportionment under Tenn. Code Ann.

§ 50-6-208(a). After review of the entire record, we conclude that

the trial court’s apportionment of liability was correct and that

it is consistent with this Court’s decision in Bomely v. Mid-

America Corp., 970 S.W.2d 929 (Tenn. 1998).



             The employee managed a convenience store owned by the

employer.     In January 1992, he sustained back and pelvic injuries

in an automobile accident which occurred in the course and scope of

his employment. For these injuries, he accepted a settlement award

of 35 percent permanent partial disability.             While recuperating,




     1
         CNA Insurance Company is the employer’s insurance carrier.

                                       2
the employee suffered a non-work-related injury to his brain,2

resulting in a 16 percent permanent anatomical impairment rating.



            The    employee       returned    to     work     in       April        1993.

Subsequently,      in   October    1993,     he    developed       a   work-related

condition in his right upper arm which was diagnosed as carpal

tunnel syndrome.        The employee continued to work, and in January

1995, he underwent surgery to correct the carpal tunnel syndrome.

He again returned to work, but in October 1995, he resigned because

of psychological problems.



            The trial court found that the employee was permanently

and    totally    disabled    as    a   result     of   the    effects         of     the

psychological problems he developed from a combination of his

injuries.   Considering the employee as if he had incurred no prior

injuries, the trial court determined that he would have suffered a

10    percent    permanent    partial   vocational      disability        from        the

physical and psychological effects of the carpal tunnel syndrome.

Pursuant to Tenn. Code Ann. § 50-6-208(a),3 the trial court thus

apportioned 10 percent of the permanent and total disability award


       2
      The non-work related injury, Hemangioma, is described as
bleeding in the brain. It was considered a non-work-related injury
because it was determined to be the result of a congenital
condition.
       3
      Subsection (a)(1) of Tenn. Code Ann. § 50-6-208 (Supp. 1997)
provides in pertinent part: “If an employee has previously
sustained a permanent physical disability from any cause or origin
and becomes permanently and totally disabled through a subsequent
injury, such employee shall be entitled to compensation from such
employee’s employer or the employer’s insurance company only for
the disability that would have resulted from the subsequent injury,
and such previous injury shall not be considered in estimating the
compensation to which such employee may be entitled. . . .”
(emphasis added).

                                        3
to the employer to reflect this most recent injury.                   The remaining

90 percent of the award was apportioned to the Second Injury Fund.

This       90   percent   reflected   the       back   and   pelvic   injuries,   the

hemangioma, and the psychological effects caused by a combination

of these injuries.



                On review, the Special Workers’ Compensation Appeals

Panel agreed that the employee was permanently and totally disabled

as a result of the “emotional disability jointly caused by the

hemangioma and the carpal tunnel syndrome.”                       The panel held,

however, that such permanent and total disability mandated the

application of Tenn. Code Ann. § 50-6-208(b),4 rather than § 50-6-

208(a). Accordingly, the panel combined the employee’s 100 percent

current disability status with his prior court-approved workers’

compensation settlement of 35 percent. Because the result exceeded

100 percent permanent disability, the panel apportioned the award

at 35 percent liability to the Second Injury Fund (to reflect the

amount that exceeded 100 percent) and the remaining 65 percent

liability to the employer (to reflect a 100 percent disability

award).




       4
      Subsection (b)(1)(A) of Tenn. Code Ann. § 50-6-208 (Supp.
1997) provides: “In cases where the injured employee has received
or will receive a workers’ compensation award or awards for
permanent disability to the body as a whole, and the combination of
such awards equals or exceeds one hundred percent (100%) permanent
disability to the body as a whole, the employee shall not be
entitled to receive from the employer or its insurance carrier any
compensation for permanent disability to the body as a whole that
would be in excess of one hundred percent (100%) permanent
disability to the body as a whole, after combining awards.”
(emphasis added).

                                            4
             As to findings of fact by the trial court, our review is

de novo upon the record accompanied by a presumption of the

correctness of the findings, unless the preponderance of the

evidence is otherwise.               Tenn. Code Ann. § 50-6-225(e)(2)(Supp.

1997); Jones v. Sterling Last Corp., 962 S.W.2d 469, 471 (Tenn.

1998).



            The    issue       in    this    case      is    whether       the   trial   court

correctly apportioned the award between the employer and the Second

Injury Fund under Tenn. Code Ann. § 50-6-208(a) rather than under

Tenn.    Code    Ann.     §    50-6-208(b).             We     recently      addressed     the

apportionment of liability for subsequent injuries in Bomely v.

Mid-America Corp., 970 S.W.2d 929 (Tenn. 1998). In Bomely, we held

that the Second Injury Fund is liable under subsection (a) if (1)

the     employee    has       previously         sustained       a     permanent     physical

disability      from    any      cause      or       origin,    either      compensable     or

noncompensable,         and    (2)    the    employee          becomes     permanently     and

totally disabled as the result of a subsequent compensable injury.

Id. at 934.      In such a case, the employer is responsible only for

the disability that would have resulted from the subsequent injury

had the earlier injury or injuries not existed.                                  Bomely, 970

S.W.2d at 934.      Consequently, the Second Injury Fund is liable for

the remainder of the award.



            In     cases      where      Tenn.        Code     Ann.    §    50-6-208(a)    is

applicable, “it is important for trial courts to make an explicit

finding of fact regarding the extent of vocational disability

attributable       to      the       subsequent         or      last       injury,    without


                                                 5
consideration of any prior injuries.”    Id.   The trial court made

such an explicit finding in this case.   Although the panel agreed

with this finding, the panel nevertheless apportioned liability

under Tenn. Code Ann. § 50-6-208(b).     At the time this case was

reviewed, however, the panel did not have the benefit of this

Court’s decision in Bomely.



          We find that the facts before us satisfy the requirements

of Tenn. Code Ann. § 50-6-208(a), and thus, we affirm the trial

court’s ruling.   The employee had sustained injuries in 1992 from

“any cause or origin,” to wit:   the employment-related automobile

accident, which caused permanent disability; the employer had

notice of the employee’s   preexisting conditions; and the employee

subsequently became permanently and totally disabled as a result of

the later compensable injury occurring in 1993.    See Bomely, 970

S.W.2d at 937; Love v. American Olean Tile Co., 970 S.W.2d 440, 443

(Tenn. 1998).   The employer is therefore responsible only for the

disability that would have resulted from the last injury as if the

employee had suffered no previous permanent injuries.



          The trial court correctly rated the employee’s permanent

vocational disability resulting from the last injury (carpal tunnel

syndrome) without consideration of any prior injuries.    The trial

court found that this rating should be 10 percent.5    The evidence

does not preponderate against this finding.



     5
      The record reveals that the trial court made an explicit
finding that the 10 percent permanent partial disability rating
assessed to the carpal tunnel syndrome included that portion of the
employee’s psychological problems attributable to this last injury.

                                 6
          Accordingly, we hold that the trial court correctly

apportioned 10 percent of the permanent and total disability award

to the employer to reflect the disability resulting from the last

compensable injury.   The remaining 90 percent of the award was

correctly apportioned to the Second Injury Fund to reflect the

employee’s prior injuries.   Furthermore, the trial court correctly

determined that Tenn. Code Ann. § 50-6-208(b) does not apply

because the employee does not have any prior awards for permanent

disability to the body as a whole which, when coupled with the most

recent award of 10 percent, equal or exceed 100 percent.6



          For the foregoing reasons, the judgment of the trial

court is affirmed.    Costs are taxed to the Second Injury Fund.




                                     ______________________________
                                     ADOLPHO A. BIRCH, JR., Justice



CONCUR:
Anderson, C.J.
Barker, J.

CONCURRING SEPARATELY:
Holder, J.

Drowota, J., not participating




     6
      The combined awards in this case (35 percent and 10 percent)
equal 45 percent.

                                 7